                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 TOLEDO DIVISION

IN RE:                                           CASE NO: 19-30317

JON E PRINGLE                                    IN PROCEEDINGS UNDER CHAPTER 7
PATRICIA L PRINGLE
                                                 JUDGE: JOHN P. GUSTAFSON
       Debtors
                                                 MOTION OF NATIONSTAR
                                                 MORTGAGE LLC D/B/A MR. COOPER
                                                 FOR RELIEF FROM STAY AND
                                                 ABANDONMENT

                                                 (1902 Allendale Dr, Toledo, OH 43611)

       Nationstar Mortgage LLC d/b/a Mr. Cooper, (the "Movant") moves this Court, under

Bankruptcy Code §§ 361, 362, 363 and other sections of Title 11 of the United States Code, and

under Federal Rules of Bankruptcy Procedure 4001 and 6007, and under Local Bankruptcy Rule

4001-1 for an order conditioning, modifying or dissolving the automatic stay imposed by

Bankruptcy Code § 362 and for Abandonment of the Property under Bankruptcy Code 554.



                              MEMORANDUM IN SUPPORT

       1.     The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157 (b)(2). The venue of this case and this Motion

is proper under 28 U.S.C. §§ 1408 and 1409.

       2.     On April 17, 2012, the Debtors, Patricia L Pringle and Jon E Pringle obtained a

loan from JPMorgan Chase Bank, N.A. in the amount of $139,490.00. Such loan was evidenced

by a Promissory Note dated April 17, 2012 (the "Note"), a copy of which is attached as Exhibit

A.




19-30317-jpg     Doc 8    FILED 02/21/19      ENTERED 02/21/19 13:50:38          Page 1 of 34
        3.      To secure payment of the Note and performance of the other terms contained in it,

the Debtors, Patricia L Pringle and Jon E Pringle, executed a Security Agreement in favor of

JPMorgan Chase Bank, N.A. dated April 17, 2012 (the "Security Agreement"). The Security

Agreement granted a lien on the real property, 1902 Allendale Dr, Toledo, OH 43611 owned by

Patricia L Pringle and Jon E Pringle, (the "Collateral"). The Collateral is more fully described in

the Security Agreement (check one):


                        attached as Exhibit B;

                        OR

                        contained in the Note, attached as Exhibit A.


        4.      The lien created by the Security Agreement was duly perfected by:

                        Filing of the Security Agreement in the office of the Lucas County
                        Recorder on April 26, 2012.

                        Filing of the UCC-1 Financing Statement in the office of _____________
                        _________________________________________ on ______.

                        Notation of the lien on the Certificate of Title.

                        Other (state with particularity) __________________________________.

A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title or

other document, as applicable, is attached as Exhibit B. Based on the referral from the client

and information related to the title to the real estate, the lien is the first and best lien on the

Collateral.

        5.      The entity in possession of the original Note as of the date of this motion is

Nationstar Mortgage LLC d/b/a Mr. Cooper, 8950 Cypress Waters Blvd, Coppell, Texas 75019.

        6.      The entity servicing the loan is: Nationstar Mortgage LLC d/b/a Mr. Cooper.




19-30317-jpg       Doc 8     FILED 02/21/19        ENTERED 02/21/19 13:50:38              Page 2 of 34
     7.    The note was transferred, as evidenced by the following:

               a.       If the Collateral is real estate:

                      i.        Under Uniform Commercial Code § 3-203(a) as applicable under
                                state law in effect where the property is located, from the original
                                lender (check only one):

                                        N/A.

                                        OR

                                        By endorsement on the Note,
                                        payable to ______________________________________.

                                        OR

                                        By blank endorsement on the Note

                                        OR

                                        By allonge attached to the Note,
                                        payable to ______________________________________.

                                        OR

                                        By blank allonge, attached to the Note.

                                        OR

                                        The Note is not endorsed to the Movant, or is not endorsed
                                        in blank with an allegation that the Movant is in possession
                                        of the original Note. The factual and legal basis upon
                                        which the Movant is entitled to bring this motion is
                                        (explain with particularity and attach supporting
                                        documentation):


                                        OR

                                        By endorsement on the Note or by allonge attached to the
                                        Note, through a power of attorney. If this box is checked, a
                                        copy of the power of attorney is attached as Exhibit ____.
                                        Explain why it provides Movant the authority to endorse
                                        the Note:




19-30317-jpg        Doc 8    FILED 02/21/19        ENTERED 02/21/19 13:50:38          Page 3 of 34
                    ii.        Under Uniform Commercial Code § 3-203(a) as applicable under
                               state law in effect where the property is located, from
                               _________________________ to _________________________

                    iii.       A court has already determined that Movant has the ability to
                               enforce the Note with a judgment dated ____________________
                               in the ___________________________. A copy of the judgment
                               is attached at Exhibit ____

                    iv.        Other __________________________________ [explain].

       b.      If the Collateral is not real estate (check one):

                               N/A

                               OR

                               From the original lender to _________________ by ___________
                               ____________________________________________________

       8.      The Security Agreement was transferred as follows (check one):

                               N/A

                               OR


                               From the original lender, mortgagee, or mortgagee’s nominee on
                               February 18, 2015 to Nationstar Mortgage LLC. The transfer is
                               evidenced by the document(s) attached to this Motion as Exhibit
                               C.

       9.      The value of the Collateral is $80,800.00. This valuation is based on the fair

market value as determined by the Lucas County Auditor.

       10.     As of February 12, 2019, there is currently due and owing on the Note the

outstanding principal balance of $122,761.39, plus interest accruing thereon at a rate of 4.5% per

annum [$15.13 per day] from November 1, 2018, as described in more detail on the worksheet.

The total provided in this paragraph cannot be relied upon as a payoff quotation.




19-30317-jpg      Doc 8     FILED 02/21/19       ENTERED 02/21/19 13:50:38          Page 4 of 34
       11.     The amount due and owing on the Note as set forth in paragraph 10 does not

include a credit for the sum held in suspense account by the Movant.

       12.     Other parties known to have an interest in the Collateral besides the Debtors, the

Movant, and the trustee are (check all that apply):

                               N/A

                               The Lucas County Treasurer, for real estate taxes.

                               Co-owners, __________________________
                               ___________________________ in the amount of $________


       13.     The Movant is entitled to relief from the automatic stay under Bankruptcy Code

§ 362(d) for these reason(s) (check all that apply):

                       Debtors have failed to provide adequate protection for the lien held by the
                       Movant for these reasons: _________                                 .

                       Debtors have failed to keep the Collateral insured as required by the
                       Security Agreement.

                       Debtors have failed to keep current the real estate taxes owed on the
                       Collateral.

                       Debtors have failed to make periodic payments to Movant for the months
                       of December 1, 2018 to February 1, 2019, which unpaid payments are in
                       the aggregate amount of $2,814.63 through February 12, 2019. The total
                       provided in this paragraph cannot be relied upon as a reinstatement
                       quotation.

                       Debtors have no equity in the Collateral, because the Collateral is valued
                       at $80,800.00, and including the Movant’s lien, there are liens in an
                       aggregate amount of greater than $124,693.45 on the Collateral.

                     Other cause (set forth with specificity): _________________________
       14.     Movant has completed the worksheet attached as Exhibit D.

       15.     Movant is entitled to an order directing the trustee to abandon the Collateral under

11 U.S.C. §554(b) for these reasons (check all that apply):




19-30317-jpg      Doc 8     FILED 02/21/19       ENTERED 02/21/19 13:50:38          Page 5 of 34
                      The Collateral is burdensome to the estate because

                      ____________________________________________________________

                     The Collateral is of inconsequential value and benefit to the estate because
             upon liquidation of the Collateral no proceeds will remain for the benefit of the
             estate.

      WHEREFORE, Movant prays for an Order from the Court

             (a)      granting Movant relief from the automatic stay of Bankruptcy Code § 362
                      to permit Movant to proceed under applicable nonbankruptcy law; AND

             (b)      AUTHORIZING AND DIRECTING THE CHAPTER 7 TRUSTEE TO
                      ABANDON THE COLLATERAL UNDER BANKRUPTCY CODE
                      § 554.

                                           Respectfully Submitted,

                                           /s/ Matthew Murtland___________________
                                           Shapiro, Van Ess, Phillips & Barragate, LLP
                                           Matthew Murtland (OH-0088290)
                                           4805 Montgomery Road, Suite 320
                                           Norwood, OH 45212
                                           Phone: (513) 396-8100
                                           Fax: (847) 627-8805
                                           Email: mmurtland@logs.com

Attached are redacted copies of any documents that support the claim, such as promissory
notes, purchase order, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements in support of right to seek a lift of the
automatic stay and foreclose if necessary.




19-30317-jpg       Doc 8   FILED 02/21/19     ENTERED 02/21/19 13:50:38           Page 6 of 34
                                          ADDENDUM

Nationstar Mortgage LLC d/b/a Mr. Cooper services the loan on the Property referenced in this
Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the
Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,
the foreclosure will be conducted in the name of Movant. Movant, directly or through an agent,
has possession of the promissory note. Movant is the original mortgagee or beneficiary or the
assignee of the Mortgage.

.




19-30317-jpg      Doc 8    FILED 02/21/19       ENTERED 02/21/19 13:50:38           Page 7 of 34
                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a copy of the foregoing was served, on February
21, 2019, to the following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       Tracy Albers, on behalf of Patricia Pringle a/k/a Patricia L Pringle and Jon Pringle a/k/a
       Jon E Pringle, debtor(s), at alberslawoffice@gmail.com

       Patti M. Baumgartner-Novak, on behalf of the Chapter 13 Trustee’s office at
       pmbn@buckeye-express.com

       United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Patricia Pringle a/k/a Patricia L Pringle, 1902 Allendale Dr, Toledo, OH 43611

       Jon Pringle a/k/a Jon E Pringle, 1902 Allendale Dr, Toledo, OH 43611

       Wade Kapszukiewicz, One Government Center, Suite 500, Toledo, OH 43604



                                             /s/ Matthew Murtland___________________
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Matthew Murtland (OH-0088290)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (513) 396-8100
                                             Fax: (847) 627-8805
                                             Email: mmurtland@logs.com




19-30317-jpg     Doc 8     FILED 02/21/19        ENTERED 02/21/19 13:50:38          Page 8 of 34
                                    EXHIBIT D

                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               TOLEDO DIVISION

IN RE:                                    CASE NO: 19-30317

JON E PRINGLE                             IN PROCEEDINGS UNDER CHAPTER 7
PATRICIA L PRINGLE
                                          JUDGE: JOHN P. GUSTAFSON
     Debtors
                                          NATIONSTAR MORTGAGE LLC D/B/A
                                          MR. COOPER’S RELIEF FROM STAY
                                          AND ABANDONMENT WORKSHEET



1.   LOAN DATA

     A.    IDENTIFICATION OF COLLATERAL (check all that apply):

                  Real Estate 1902 Allendale Dr, Toledo, OH 43611
                         Principal Residence of Debtors
                         Other
                  Personal Property ____________________________________________
                  Debtor(s) Chapter 13 Plan provides for surrender of the Collateral.
                  Other _____________________________________________________

     B.    CURRENT VALUE OF COLLATERAL: $80,800.00

     C.    SOURCE OF COLLATERAL VAULATION: Lucas County Auditor’s Office

     D.    ORIGINAL LENDER: JPMorgan Chase Bank, N.A.

     E.    ENTITY ENTITLED TO ENFORCE THE NOTE: Nationstar Mortgage LLC d/b/a Mr.
           Cooper

     F.    CURRENT LOAN SERVICER: Nationstar Mortgage LLC d/b/a Mr. Cooper

     G.    DATE OF LOAN: April 17, 2012

     H.    ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $139,490.00

     I.    ORIGINAL INTEREST RATE ON NOTE: 4.5%

     J.    CURRENT INTEREST RATE: 4.5%




19-30317-jpg   Doc 8    FILED 02/21/19   ENTERED 02/21/19 13:50:38       Page 9 of 34
      K.       ORIGINAL MONTHLY PAYMENT AMOUNT
               (principal and interest only for mortgage loans): $706.78

      L.       CURRENT MONTHLY PAYMENT AMOUNT: $938.21

      M.       THE CURRENT MONTHLY PAYMENT AMOUNT LISTED ABOVE:

                      Includes an escrow amount of $__________ for real estate taxes.
                      Includes an escrow amount of $__________ for property insurance.
                      Includes an escrow amount of $__________ for _______________
                      Includes an escrow amount of $231.43.
                      Does not include any escrow amount

      N.       DATE LAST PAYMENT RECEIVED: November 2, 2018

      O.       AMOUNT OF LAST PAYMENT RECEIVED: $938.21

      P.       AMOUNT HELD IN SUSPENSE ACCOUNT: $0.00

      Q.       NUMBER OF PAYMENTS PAST DUE: 3

2.    AMOUNT ALLEGED TO BE DUE AS OF THE DATE THE MOTION IS FILED

            Description of Charge                   Total Amount      Number of      Date
                                                    of Charges        Charges        Charges
                                                                      Incurred       Incurred
       A.   PRINCIPAL                                  $122,761.39
       B.   INTEREST                                     $1,547.57
       C.   TAXES                                          $369.49
       D.   INSURANCE                                        $0.00
       E.   LATE FEES                                        $0.00
       F.   NON-SUFFICIENT FUNDS FEES                        $0.00
       G.   PAY BY PHONE FEES                                $0.00
       H.   BROKER PRICE OPINIONS                            $0.00
       I.   FORCE-PLACED INSURANCE                           $0.00
       J.   PROPERTY INSPECTIONS                             $0.00
       K.   OTHER CHARGES
            CORPORATE ADVANCES:                              $15.00




19-30317-jpg     Doc 8    FILED 02/21/19      ENTERED 02/21/19 13:50:38           Page 10 of 34
       TOTAL DEBT:                                                $124,693.45

       LESS AMOUNT HELD IN SUSPENSE:                                    $0.00

       TOTAL DUE AS OF DATE MOTION IS FILED:                      $124,693.45
       *This total cannot be relied upon as a payoff quotation.


This Worksheet was prepared by:


/s/ Matthew Murtland_________________
Shapiro, Van Ess, Phillips & Barragate, LLP
Matthew Murtland(0088290)
4805 Montgomery Road, Suite 320
Norwood, OH 45212
Phone: (513) 396-8100
Fax: (847) 627-8805
Email: mmurtland@logs.com




19-30317-jpg    Doc 8     FILED 02/21/19      ENTERED 02/21/19 13:50:38         Page 11 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 12 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 13 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 14 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 15 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 16 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 17 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 18 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 19 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 20 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 21 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 22 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 23 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 24 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 25 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 26 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 27 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 28 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 29 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 30 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 31 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 32 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 33 of 34
19-30317-jpg   Doc 8   FILED 02/21/19   ENTERED 02/21/19 13:50:38   Page 34 of 34
